United States Court of Appeals
      for the Federal Circuit
                 ______________________

               OMEGA PATENTS, LLC,
                  Plaintiff-Appellee

                            v.

                   CALAMP CORP.,
                  Defendant-Appellant
                 ______________________

                       2018-1309
                 ______________________

   Appeal from the United States District Court for the
Middle District of Florida in No. 6:13-cv-01950-PGB-DCI,
Judge Paul G. Byron.
                 ______________________

                  Decided: April 8, 2019
                 ______________________

    BRIAN R. GILCHRIST, Allen, Dyer, Doppelt & Gilchrist,
PA, Orlando, FL, argued for plaintiff-appellee. Also repre-
sented by RYAN SANTURRI.

    CONSTANTINE L. TRELA, JR., Sidley Austin LLP, Chi-
cago, IL, argued for defendant-appellant. Also represented
by STEPHANIE P. KOH, BRYAN C. MULDER, THOMAS D. REIN.
                  ______________________

  Before PROST, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
2                         OMEGA PATENTS, LLC v. CALAMP CORP.




DYK, Circuit Judge.
    CalAmp Corp. appeals from a judgment that U.S. Pa-
tent Nos. 6,346,876 (’876 patent), 6,756,885 (’885 patent),
7,671,727 (’727 patent), and 8,032,278 (’278 patent) were
infringed and are not invalid. We affirm the judgment of no
invalidity, affirm-in-part, reverse-in-part, vacate-in-part,
and remand the judgment as to direct infringement. We va-
cate and remand for a new trial on indirect infringement,
compensatory damages, willful infringement, enhanced
damages, and attorney’s fees.
                         BACKGROUND
    This case involves a patent infringement suit brought
by Omega Patents, LLC (“Omega”) against CalAmp for in-
fringement of claims 1, 3, 4, 5, 12, 14, and 16 of the ’876
patent, claims 1, 2, 3, 12, and 14 of the ’885 patent, claims
1, 10, and 11 of the ’727 patent, and claims 1, 2, 3, 4, 5, 6,
8, 11, 12, 13, 14, 16, 18, 19, and 21 of the ’278 patent. Rep-
resentative claims are set forth in the addendum.
     The patents generally relate to multi-vehicle compati-
ble systems that can remotely control various vehicle func-
tions (for example, remote vehicle starting), see, e.g., ’876
patent, col. 3, ll. 34–36; ’885 patent, col. 3, ll. 33–35, and
read the status of various vehicle devices (for example, bat-
tery health), see, e.g., ’278 patent, col. 18, ll. 56–57. The sys-
tems can also be used to notify the driver, or the driver’s
employer, if certain conditions occur (for example, speed-
ing). See, e.g., ’727 patent, col. 2, ll. 41–45; ’278 patent,
col. 9, ll. 26–33. In order to be compatible with different ve-
hicles, the controller must determine the appropriate pro-
tocol to use in communicating with a particular vehicle
data bus (an internal communications network), which is
connected to various devices in the vehicle. This process in-
volves the controller’s first sending out a series of signals
using different protocols to the vehicle’s data bus, which
relays them to the vehicle’s devices. If the vehicle device
recognizes one of the signals, it can then respond with its
OMEGA PATENTS, LLC v. CALAMP CORP.                           3



own signal, which travels to the data bus and then back to
the controller. The controller relies on this response to de-
termine the appropriate protocol to use for further commu-
nication with the vehicle devices. See, e.g., ’885 patent, col.
4, ll. 9–23; col. 9, ll. 21–55.
     CalAmp operates in the telematics industry, assisting
businesses and government entities monitor and collect
data for their assets (for example, a fleet of vehicles).
CalAmp sells its Location Messaging Unit (“LMU”) prod-
ucts, which are multi-vehicle compatible devices that in-
clude a GPS receiver for vehicle tracking. The LMU
connects to a vehicle’s data communication bus via the on-
board diagnostics port and can retrieve information (for ex-
ample, battery health or vehicle speed) from the vehicle’s
engine control unit (“ECU”) via the vehicle’s data bus. Fur-
ther, the LMU can relay information to CalAmp’s servers
(for example, in the form of a speeding notification), which
enables businesses to remotely monitor various aspects of
their vehicles.
    Omega filed suit against CalAmp in the Middle District
of Florida on December 20, 2013, for patent infringement
based on CalAmp’s LMU systems and related products. 1
After a trial, a jury found all asserted claims to be not in-
valid and infringed, and the jury also found that CalAmp
willfully “infringed a valid patent.” J.A. 170. The jury
awarded Omega approximately $2.98 million in compensa-
tory damages. The district court trebled damages for will-
ful infringement, awarded attorney’s fees to Omega,
awarded damages for sales made subsequent to the jury


    1   The products at issue are the LMU-3000, LMU-
3030, and LMU-3050. CalAmp also sells its VPOD products
that allow other CalAmp devices to connect to a vehicle’s
data bus. VPOD and VPOD2 were also at issue before the
jury. The parties do not differentiate between the various
products on appeal, so neither do we.
4                         OMEGA PATENTS, LLC v. CALAMP CORP.




verdict, and added pre-judgment interest. The award to-
taled approximately $15 million with an on-going royalty
rate of $12.76 per unit. The district court declined to award
a permanent injunction, a determination that is not at is-
sue in this appeal.
    CalAmp appealed the final judgment and we have ju-
risdiction pursuant to 28 U.S.C. § 1295(a)(1).
                          DISCUSSION
                          I. Invalidity
     CalAmp argues that the district court’s claim construc-
tion of the terms “transmitter,” “receiver,” and “data com-
munication bus / vehicle data communications bus / vehicle
data bus” were erroneous. Some or all of the terminology
appears in each of the various claims of the asserted pa-
tents. There is no argument that these constructions had
any effect on the jury’s findings of infringement. Rather,
CalAmp contends that these constructions affected the
jury’s verdict of invalidity, though there is no claim that
these constructions affected invalidity with respect to prior
art introduced at trial. The contention is that had the dis-
trict court adopted CalAmp’s proposed constructions,
“CalAmp’s invalidity defenses would have included addi-
tional prior art references.” CalAmp, Open. Br. at 17.
     “Federal Rule [of Civil Procedure] 46 requires that a
party, at the time the ruling or order of the trial judge is . . .
sought, make known to the court the action that he desires
the court to take . . . and the grounds therefor,” otherwise
a claim of error is typically forfeited. 9B Charles A. Wright
& Arthur R. Miller, Federal Practice and Procedure § 2472
(3d ed. 2018) (“Wright & Miller”). “This requirement is not
a mere technical formality and is essential to the orderly
administration of civil justice.” Id. At the same time, courts
have recognized that the requirement of securing a ruling
is “not to be applied in a ritualistic fashion.” Wright & Mil-
ler § 2472. Context may well reveal an implicit ruling that
OMEGA PATENTS, LLC v. CALAMP CORP.                         5



will suffice to preserve the issue. CalAmp informed the dis-
trict court during Markman that construction of the terms
“transmitter,” “receiver,” and “data bus” were actually in
dispute because additional prior art for CalAmp’s invalid-
ity defense may or may not be relevant depending on the
court’s construction.
     Here CalAmp did nothing in the district court Mark-
man proceeding to specifically identify the prior art that
would be impacted by the claim construction ruling. At the
Markman hearing, there was no identification of any spe-
cific prior art references that would be excluded by the dis-
trict court’s claim construction ruling. 2 Instead, the court
was presented with only vague claims that there was prior
art before August 22, 1995, one year before the earliest pri-
ority date of the asserted patents, that would be relevant
under CalAmp’s proposed construction. To be sure,
CalAmp was not required to identify the prior art at the
Markman proceeding in order to preserve the argument,
but here CalAmp fails to argue the prior art was identified
at any time thereafter.
    In its opening brief on appeal, CalAmp argued its “in-
validity defenses would have included additional prior art
references showing such wired connections.” But in its
opening brief CalAmp failed to present a developed argu-
ment as to why any actions by the district court after the
Markman hearing had the effect of excluding or limiting
prior art that CalAmp offered to present or even what rel-
evant prior art was excluded by the claim construction rul-
ing. Under these circumstances, CalAmp has failed to
properly preserve the issue. See Becton Dickinson & Co. v.


    2    The closest CalAmp came is a statement during the
Markman hearing relating “to a reference that was cited in
Omega’s brief,” J.A. 18644, but there appears to be no spe-
cific prior art cited there either, Omega’s Opposition to
CalAmp’s Motion for Claim Construction, ECF No. 40.
6                        OMEGA PATENTS, LLC v. CALAMP CORP.




C.R. Bard, Inc., 922 F.2d 792, 800 (Fed. Cir. 1990) (“[A]n
issue not raised by an appellant in its opening brief . . . is
waived.”).
     We decline CalAmp’s invitation to speculate as to how
additional prior art may have been rendered irrelevant un-
der the court’s claim construction. Thus, although
CalAmp’s challenge to the district court’s claim construc-
tion was preserved under Federal Rule of Civil Procedure
51 for purposes of challenging the jury instructions, Light-
ing Ballast Control LLC v. Phillips Elecs. N. Am. Corp., 790
F.3d 1329, 1338 (Fed. Cir. 2015), we conclude that CalAmp
failed to satisfy the requirements of Federal Rule of Civil
Procedure 46 by not seeking admission into evidence of, or
at least specifically identifying, the additional prior art.
Such a request and specific ruling by the district court is
particularly necessary where the prior art concerns a de-
fense of obviousness because a prior art reference need not
satisfy every claim element to still be relevant to obvious-
ness.
     For these reasons, we affirm the judgment as to the va-
lidity of the asserted patent claims.
                      II. Infringement
    We next consider the district court’s order denying
CalAmp’s motion for judgment as a matter of law (“JMOL”)
or a new trial based on various infringement issues. We re-
view the denial of JMOL de novo, viewing the evidence in
the light most favorable to the non-moving party.
    “Where the district court’s claim construction relies
only on intrinsic evidence, as is the case here, the construc-
tion is a legal determination reviewed de novo.” In re: Co-
paxone Consol. Cases, 906 F.3d 1013, 1022 (Fed. Cir. 2018).
When the district court errs in its jury instructions as to
the construction of a term central to the infringement dis-
pute, “[t]he error requires at least vacatur of the verdict
and a remand for a new trial unless we can conclude that
OMEGA PATENTS, LLC v. CALAMP CORP.                          7



the error was not prejudicial, i.e., was harmless.” Avid
Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1047 (Fed. Cir.
2016). “[T]he error in the instruction governing this central
dispute at trial would be harmless only if a reasonable ju-
ror would have been required by the evidence to find []in-
fringement even without the error.” Id. The jury’s
determination of infringement is reviewed for substantial
evidence.
         A. Infringement of ’727 Patent Claim 11
    CalAmp argues that there was insufficient evidence for
the jury to find direct infringement by CalAmp of original
claim 11, now amended claim 1, of the ’727 patent. 3 Omega
alleged this device claim was directly infringed by
CalAmp’s sale and programming of its products as well as
indirectly infringed by CalAmp’s sale, programming, and
advertising that induced customers to infringe.
    CalAmp’s sole argument as to why it does not infringe
is based on the claim limitation that the device “read[ ] the
data related to vehicle speed from the vehicle data commu-
nications bus” and use that information to determine when
“to send a remote vehicle speed exceeded notification.” 4
J.A. 350, col. 7, ll. 13–18. Neither party sought construc-
tion of these terms, and the district court instructed the
jury to give the terms their plain and ordinary meaning.
The claim language above refers to the patented device’s



    3    After the jury rendered its verdict, original claim 1
of the ’727 patent was amended during an ex parte reex-
amination to incorporate the limitation of dependent claim
11. Original claims 1 and 10 were thereby abandoned, and
original claim 11 was cancelled.
    4    CalAmp admits that “[t]he speed notifications sent
by CalAmp’s products contain vehicle location information”
as required by original claim 11. CalAmp, Opening Br. at
40.
8                         OMEGA PATENTS, LLC v. CALAMP CORP.




ability to send a speed exceedance notification based on ve-
hicle speed information retrieved from the vehicle’s data
bus. This functionality can be useful for remotely monitor-
ing driver behavior in real-time.
     CalAmp contends that its products do not use vehicle
speed from the data bus to send a speed exceedance notifi-
cation but instead use the GPS receiver on the LMU to
make such determinations, and therefore it does not in-
fringe. But the testimony by CalAmp’s witnesses could rea-
sonably be interpreted by the jury as indicating that some
small percentage, less than 5%, of its devices infringed by
being programmed to use vehicle speed data from the data
bus to send a speed exceedance notification. See J.A. 14330;
J.A. 14335 (CalAmp’s witness testifying that “[w]e ran a
count, and . . . based on the count that more than 95 per-
cent of the speed thresholds are done by GPS, and this list
here [of customer scripts using vehicle bus speed] was less
than 5 percent.”); 14371 (CalAmp’s witness testifying “it
would be a subset” of cases that did not infringe (emphasis
added)). CalAmp further argues that if there was infringe-
ment, it was by CalAmp’s customers and not by CalAmp.
This argument is belied by CalAmp’s response to Omega’s
interrogatory, where it stated it “has identified the custom-
ers for whom it [i.e., CalAmp] has loaded scripts [into de-
vices it sold to customers] related to . . . speed alerts.” J.A.
8780; see also J.A. 14271 (“Q. Does CalAmp develop scripts
for customers? A. Yes.”).
     This is admittedly a close issue, but we conclude that
there was sufficient evidence for a reasonable jury to find
that CalAmp, at least under some circumstances, directly
infringed original claim 11 of the ’727 patent and therefore
affirm the judgment of infringement. Our conclusion af-
firming the jury’s judgment that CalAmp directly infringed
claim 11 of the ’727 by selling its products and program-
ming a subset with infringing functionality moots the issue
of whether the same acts constituted indirect infringement
by CalAmp.
OMEGA PATENTS, LLC v. CALAMP CORP.                          9



  B. Infringement of ’876 Patent Claims and ’885 Patent
                          Claims
    CalAmp argues it was entitled to JMOL on (1) no direct
infringement as to all of the asserted claims of the ’876 pa-
tent and ’885 patent, and (2) no indirect infringement as to
these same claims. If it is not entitled to JMOL for indirect
infringement, CalAmp argues that a new trial is required.
These systems claims were alleged to be directly infringed
by CalAmp’s making and selling of the patented systems
and indirectly infringed by CalAmp’s inducement of its cus-
tomers to directly infringe the systems claims.
            1. Direct Infringement by CalAmp
     Omega’s theory of direct infringement as to the sys-
tems claims is based on CalAmp’s making and selling its
systems to its customers. We assume that a systems claim
is infringed by the sale of the system. The question then is
whether “all of the elements of the claim . . . [are] present
in the accused system[s]” allegedly sold by CalAmp. Net-
word, LLC v. Centraal Corp., 242 F.3d 1347, 1353 (Fed. Cir.
2001); see Centillion Data Sys., LLC v. Qwest Commc’ns
Int’l, 631 F.3d 1279, 1288 (Fed. Cir. 2011) (“In order to
‘make’ the system under § 271(a), [defendant] would need
to combine all of the claim elements . . . .”).
     We agree with CalAmp that there was insufficient evi-
dence for the jury to have found the claim limitation “a
transmitter and a receiver for receiving signals from said
transmitter” in the claims of the ’876 patent and the ’885
patent was satisfied by CalAmp’s selling its systems. ’876
patent, col. 11, ll. 36–37 (emphasis added); ’885 patent,
col. 11, ll. 16–17. The evidence at trial only showed that the
LMU “transmitter” transmits signals to a “receiver” on a
cell tower, which can then relay that information to
CalAmp’s servers, and the LMU “receiver” receives signals
from a “transmitter” on the cell tower. But CalAmp is not
alleged to provide the cell tower. See, e.g., J.A. 8589;
J.A. 16019–20. CalAmp therefore does not provide all the
10                      OMEGA PATENTS, LLC v. CALAMP CORP.




required claim elements, and Omega does not argue that
CalAmp directly infringes by “us[ing]” the system. See
Omega Response Br. at 29. Thus, CalAmp was entitled to
JMOL of no direct infringement by CalAmp for all of the
asserted claims of the ’876 patent and ’885 patent.
                 2. Induced Infringement
    We next consider Omega’s claims that CalAmp induced
direct infringement by CalAmp’s customers.
     a. Direct Infringement by CalAmp’s Customers
     “[L]iability for inducement must be predicated on di-
rect infringement.” Limelight Networks, Inc. v. Akamai
Techs., Inc., 572 U.S. 915, 921 (2014); see Enplas Display
Device Corp. v. Seoul Semiconductor Co., 909 F.3d 398, 407
(Fed. Cir. 2018). Omega’s theory here is that CalAmp’s cus-
tomers directly infringed the systems claims. CalAmp ar-
gues three separate theories as to why there were no
predicate acts of direct infringement by CalAmp’s custom-
ers.
     First, CalAmp argues that “Omega failed to identify
even one instance of direct infringement” by CalAmp’s cus-
tomers that could support liability for inducement.
CalAmp, Open. Br. at 39. Omega’s theory of infringement
was that the customers directly infringed when they used
CalAmp’s products. “[T]o use a system for purposes of in-
fringement, a party must put the invention into service,
i.e., control the system as a whole and obtain benefit from
it.” Centillion, 631 F.3d at 1284. “[A] person must control
(even if indirectly) and benefit from each claimed compo-
nent.” Intellectual Ventures I v. Motorola Mobility, 870 F.3d
1320, 1329 (Fed. Cir. 2017). Here, there was evidence from
which the jury could infer that customers controlled and
used the system and received the required benefits. See,
e.g., J.A. 8780–87 (identifying customers using CalAmp
products); J.A. 15943–45 (Omega’s technical expert testify-
ing the asserted claims would be infringed by customer use
OMEGA PATENTS, LLC v. CALAMP CORP.                          11



of CalAmp’s products). Based on the record, we conclude
that this theory does not warrant setting aside the jury ver-
dict.
    Second, CalAmp argues that Claim 12 of the ’876 pa-
tent and all asserted claims of the ’885 patent require a
“device code.” Omega has recognized “[t]he claims . . . re-
quire ‘communication’ using a vehicle device code.” Omega
Response Br. at 18. The district court defined “device code”
to mean a “signal from a vehicle device,” but the court im-
properly declined to define the term “vehicle device.”
J.A. 148–50. CalAmp seeks reversal or, in the alternative,
a new trial for the judgment of infringement as to these
claims because the district court’s failure to construe the
term “vehicle device” in this context allowed Omega to ar-
gue infringement under an erroneous theory, namely that
the LMU was a “vehicle device” that could send infringing
“device codes.” 5
    During the Markman proceeding, CalAmp argued that
the term “vehicle device” should be construed consistent
with its use in the specification as an “electrical or elec-
tronic component in a vehicle that can be controlled and/or
the status thereof read.” Omega argued that the term need
not be construed because such a construction would not be
helpful to the jury. 6 CalAmp argued the jury would “need


    5    All asserted claims refer to a “vehicle device,” but
CalAmp does not challenge the jury’s finding of infringe-
ment of claims not including the “device code” limitation
under this theory. See CalAmp, Oral Arg. at 5:34–5:47;
5:49–6:01. At trial, Omega relied on the ECU as the
claimed “vehicle device” in the various claims. See, e.g., J.A.
16065. It is not contested on appeal that the ECU consti-
tutes a “vehicle device.”
     6   Although Omega contests CalAmp’s construction
on appeal, at the Markman hearing Omega conceded that
“if the Court decides [the term ‘vehicle device’] needs to be
12                       OMEGA PATENTS, LLC v. CALAMP CORP.




to have a definition of what this term means” and that un-
der “the O2 Micro case in [CalAmp’s] responsive brief . . .
you can’t just leave the terms open for the jury to construe”
because the term is “not very informative to the jury for
them to understand what does this include and what does
this exclude.” Markman Tr. 68, 70. Omega, on the other
hand, did not “see that the jury would need any sort of ex-
planation” because the claim language was “perfectly un-
derstandable.” Markman Tr. at 70, 71. The district court
noted that “[i]t may be inherent for people with knowledge,
but I don’t know that people on a jury would understand
that it can be controlled or the status of it read based on
what claim 1 says.” Markman Tr. at 72. Nonetheless, the
district court refused to construe the term “vehicle device”
“[s]ince CalAmp’s proposed construction of ‘vehicle device’
is taken from the patents-in-suit,” Omega Patents, LLC v.
CalAmp Corp., No. 6:13-cv-1950-Orl-40DAB, 2015 WL
10568791, at *6 (M.D. Fla. Feb. 20, 2015), and the court
instructed the jury to give undefined terms their plain and
ordinary meaning.
     As we have held repeatedly, “[w]hen the parties raise
an actual dispute regarding the proper scope of these
claims, the court, not the jury, must resolve that dispute.”
O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521
F.3d 1351, 1360 (Fed. Cir. 2008). The court is not absolved
of this duty to construe the actually disputed terms just be-
cause the specification of the patent defines the term. Even
if the parties had agreed to the construction, the district
court was still obligated to give that construction to the
jury in its instructions.



construed, you know, [CalAmp’s] definition is fine.” Mark-
man Tr. at 71:9–11, ECF No. 236. “[I]s there anything that
I can point to in CalAmp’s definition that isn’t right? I don’t
think so; otherwise, I would have articulated a different
definition.” Id. at 71:6–9.
OMEGA PATENTS, LLC v. CALAMP CORP.                          13



     Ultimately, Omega agreed that the construction
CalAmp proposed was “fine” and was consistent with the
’876 patent’s and ’885 patent’s specification, which referred
to “vehicle devices” as those “electrical/electronic devices
that can be controlled and/or the status thereof read via the
data communications bus.” ’876 patent col. 6 l. 60–col. 7
l. 4; ’885 patent col. 6 ll. 41–52. Based on this construction,
CalAmp argues that no reasonable jury could conclude that
the LMU was a “vehicle device” because the LMU is not
“controlled by and/or the status thereof read via the data
communications bus.” 7
    Omega’s primary theory at trial was that the LMU was
a “vehicle device” and the signals it sent to the ECU were
infringing “device codes.” See, e.g., J.A. 8631, 15897,
16013–14, 16063–64. This theory was inconsistent with the
proper claim construction to which Omega agreed, how-
ever. In the absence of guidance in the form of proper claim
construction, the jury lacked a yardstick by which to meas-
ure the arguments and evidence on this issue and assess
whether Omega’s infringement theory was a valid one. We
cannot discern if the jury found infringement of the claims
at issue based upon a theory of infringement inconsistent
with the proper construction. Therefore, we must set aside
the jury’s verdict of infringement as to claim 12 of the ’876
patent and all asserted claims of the ’885 patent. Avid, 812
F.3d at 1047. Accordingly, a new trial on this issue is war-
ranted.



    7    Omega argues that although CalAmp raised the is-
sue of construing “vehicle device” during claim construc-
tion, it should have raised the issue again before the jury
was instructed. We have held that in such circumstances a
party is not required to continue to press forward with its
claim construction when the district court has not clearly
indicated that it was open to changing its mind on the is-
sue. O2 Micro, 521 F.3d at 1359.
14                       OMEGA PATENTS, LLC v. CALAMP CORP.




    The question remains whether we should order a new
trial, or, as CalAmp contends, reverse the district court’s
denial of its motion for JMOL of noninfringement. We con-
clude that JMOL is not warranted on this issue. This is so
because Omega also presented evidence that the signal
sent from the ECU (an uncontested “vehicle device”) to the
LMU could satisfy the “device code” limitation. See, e.g.,
J.A. 16012, 16014–15, 16021, 16065.
     Third, CalAmp argues that there was no infringement
of claim 12 of the ’876 patent and all of the asserted ’885
patent claims because its products do not satisfy the claim
limitation “determining a match between a read device
code and the stored device codes.” See ’876 patent, col. 12,
ll. 30–31; ’885 patent, col. 11, ll. 22–24. Neither party
sought construction of this term, and the jury was in-
structed to give the term its plain and ordinary meaning.
This claim language refers to the process by which the
multi-compatible controller determines which protocol to
use in communicating with any particular vehicle and its
devices. The controller first sends out a series of signals us-
ing different protocols and only signals that correspond to
a vehicle device will elicit a response signal, which the con-
troller uses to determine a match (i.e., determine the ap-
propriate protocol to use for further communication).
    CalAmp argues that there was insufficient evidence to
support the jury’s verdict of infringement because “[n]o
reading or matching is required” by CalAmp’s products.
CalAmp Reply Br. at 11. Instead, after the LMU sends out
signals using different protocols, “merely receiving a re-
sponse [back from a vehicle device] is sufficient” to deter-
mine the appropriate protocol to use for further
communication. Id. We conclude that, contrary to
CalAmp’s argument, the plain and ordinary meaning of the
term “determining a match” does not require any particu-
lar order of steps. Omega’s technical expert testified that
the LMU operates by first sending out a series of signals
based on stored device codes and then determines a match
OMEGA PATENTS, LLC v. CALAMP CORP.                         15



if it receives a response from a vehicle device based on one
of those signals. See, e.g., J.A. 16014–18. This capability is
consistent with the above claim language, and thus in this
respect there was no error in the jury verdict.
     We affirm the jury’s verdict as to predicate acts of di-
rect infringement by CalAmp’s customers for claims 1, 3, 4,
5, 14, and 16 of the ’876 patent. We vacate and remand for
a new trial the issue of whether there were predicate acts
of direct infringement for claim 12 of the ’876 patent and
all of the asserted claims of the ’885 patent.
                 b. Inducement by CalAmp
    We next consider CalAmp’s argument that it was enti-
tled to JMOL of no inducement of all of the asserted claims
of the ’876 patent and ’885 patent. CalAmp also argues, in
the alternative, for a new trial on inducement for claims 1,
3, 4, 5, 14, and 16 of the ’876 patent as to which we have
sustained the jury’s verdict of direct infringement by
CalAmp’s customers.
    CalAmp argues that the jury’s verdict cannot be sus-
tained based on evidence of inducement by CalAmp be-
cause the jury was not provided with written questions on
the issue of inducement. The verdict form given to the jury
was proposed by CalAmp. CalAmp does not argue that the
jury was inappropriately instructed on the only theory of
inducement. Instead, CalAmp argues that because written
questions regarding direct infringement were submitted to
the jury, the absence of such questions on induced infringe-
ment precluded the jury from awarding damages on that
basis. But one cannot “use the answers to special questions
as weapons for destroying the general verdict.” Julien J.
Studley, Inc. v. Gulf Oil Corp., 407 F.2d 521, 526–27 (2d
Cir. 1969). The general verdict must be read in light of the
16                      OMEGA PATENTS, LLC v. CALAMP CORP.




written questions submitted to the jury, 8 jury instructions,
and presentation at trial. See Popham v. City of Kennesaw,
820 F.2d 1570, 1575 (11th Cir. 1987) (“[T]he court must
consider all the circumstances, especially the issues sub-
mitted to the jury, [and] the instructions to the jury” when
interpreting the jury’s responses to written questions).
Here, we conclude that induced infringement was properly
before the jury, and, thus, CalAmp was not entitled to
JMOL of no induced infringement on this basis. 9
    The written questions to the jury asked whether “any
of the accused CalAmp devices infringed” the asserted
claims of the ’876 patent and ’885 patent. 10 We conclude



     8  The written questions on direct infringement were
generally, “[h]as Omega proven by a preponderance of the
evidence that any of the accused CalAmp devices infringed
any of the following claims of the [asserted] patent?”
J.A. 163. The written question to the jury on damages was
“[w]hat amount of damages, if any, do you find is adequate
to compensate Omega for CalAmp’s infringement of any
claim found to be valid and not licensed?” J.A. 171.
    9   Contrary to CalAmp’s argument, Wordtech Sys. v.
Integrated Networks Sols., 609 F.3d 1308 (Fed. Cir. 2010)
does not control this case. In Wordtech, the court held that
a written question submitted to the jury asking whether
the “devices infringed by ‘(B) [c]ontributing to infringement
in the U.S.’” was confusing because a device “cannot pos-
sess knowledge required under § 271(c).” Id. at 1317. Here,
and unlike in Wordtech, there were no written questions on
inducement. The finding of intent is not found in the an-
swers to the written questions.
    10  The written questions appear to be erroneous as
they ask the jury whether “CalAmp devices infringed” the
claims where many of the claims are not device claims, but
rather systems claims. But no objection was made at trial,
and this is not presented on appeal.
OMEGA PATENTS, LLC v. CALAMP CORP.                        17



that these questions should be read as asking the jury
whether it found that CalAmp’s customers’ “use” of these
products constituted infringement. This interpretation is
consistent with the jury instruction regarding inducement,
which noted the jury must find that the customers in-
fringed in order to find CalAmp liable for inducement, as
well as with the general damages verdict. CalAmp was not
entitled to JMOL of noninfringement.
    CalAmp also argues that it is entitled to a new trial on
inducement as to claims 1, 3, 4, 5, 14, and 16 of the ’876
patent—claims as to which we have affirmed the judgment
of direct infringement by CalAmp’s customers. “[T]he pa-
tentee must show . . . that the alleged infringer knowingly
induced infringement and possessed specific intent to en-
courage another’s infringement.” Enplas, 909 F.3d at 407.
“Liability for inducement ‘can only attach if the defendant
knew of the patent and knew as well that the induced acts
constitute patent infringement.’” Id. (quoting Commil
USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015)
(internal quotation marks omitted)); see Global-Tech Appli-
ances, Inc. v. SEB S.A., 563 U.S. 754, 768 (2011).
    As for whether CalAmp “knowingly induced infringe-
ment and possessed specific intent to encourage another’s
infringement,” Enplas, 909 F.3d at 407, the district court’s
erroneous exclusion of Gallin Chen’s and David Bailey’s
testimony as to CalAmp’s state of mind (described below)
substantially prejudiced CalAmp’s ability to present its de-
fense for indirect infringement. Chen is the “senior director
of business development in CalAmp’s corporate develop-
ment group,” Trial Tr. at 38:25–39:1, ECF No. 182, and
Bailey was CalAmp’s outside counsel before CalAmp
launched the accused products. This exclusion deprived
CalAmp of the opportunity to support its defense that there
was no inducement because it reasonably believed it did
not infringe the patents at the time CalAmp launched the
products at issue. Commil, 135 S. Ct. at 1928 (“[We] re-
quire[] proof the defendant knew the acts were infringing”
18                      OMEGA PATENTS, LLC v. CALAMP CORP.




for induced infringement. (citing Global-Tech Appliances,
Inc. v. SEB S.A., 563 U.S. 754, 769–70 (2011))). Of course,
CalAmp’s state of mind as to the validity of the asserted
patents at the time of infringement is irrelevant to the is-
sue of inducement. Commil, 135 S. Ct. at 1929 (“[A] belief
as to invalidity cannot negate the scienter required for in-
duced infringement.”). This issue is further discussed with
the willful infringement issue in section IV. We therefore
vacate the jury’s findings as to indirect infringement and
remand for a new trial as to claims 1, 3, 4, 5, 14, and 16 of
the ’876 patent.
          C. Infringement of ’278 Patent Claims
    The ’278 patent claims are device claims, and the sole
theory of infringement as to these claims was direct in-
fringement by CalAmp’s sale of its products. These claims
have a “device code” limitation, and, for the same reasons
discussed in section II.B.1.a for claim 12 of the ’876 patent
and all asserted claims of the ’885 patent, we conclude a
new trial is required on direct infringement by CalAmp.
               III. Compensatory Damages
    For the reasons discussed above, the judgment of
CalAmp’s infringement has only been affirmed as to origi-
nal claim 11 of the ’727 patent, and we have ordered a new
trial as to the remaining claims. 11 The question is whether
this is sufficient to sustain the award of compensatory
damages despite that the “normal rule would require a new
trial as to damages” when the jury renders a single verdict
on damages and liability as to a subset of asserted claims
has been set aside on appeal. Verizon Servs. Corp. v.
Vonage Holdings Corp., 503 F.3d 1295, 1310 (Fed. Cir.


     11 The damages award could also have been based on
abandoned original claims 1 and 10 of the ’727 patent.
Those claims, of course, could not support an award of com-
pensatory damages.
OMEGA PATENTS, LLC v. CALAMP CORP.                         19



2007); WesternGeco LLC v. ION Geophysical Corp., 913
F.3d 1067 (Fed. Cir. 2019).
    The parties have addressed this issue in their briefs as
well as in Fed. R. App. P. 28(j) letters submitted to the
court after oral argument. Omega argues that the damages
verdict of approximately $2.98 million can be sustained if
liability as to any one of the thirty asserted patent claims
survives. No such instruction as to damages was requested
or given to the jury. However, Omega relies on the testi-
mony of its damages expert, who testified that the inclu-
sion of a most favored nations (“MFN”) clause in previous
Omega licenses would lead to the same royalty rate for in-
fringement of any of the asserted patent claims. In a hypo-
thetical negotiation Omega would not agree to a royalty
rate for the asserted patent claims lower than prior licens-
ing rates on a group of patents that included the asserted
ones because any decrease would, by operation of the MFN
clause, reduce the rates that earlier licensees were paying.
See, e.g., J.A. 16099–100. CalAmp argues this testimony
was based on a mere assumption and that other licenses in
evidence showed that different royalty rates applied to dif-
ferent patents. The parties also differ as to whether
Omega’s evidence of prior licenses was sufficient to estab-
lish damages. 12 We need not decide these issues. This is so
because we conclude there was insufficient evidence to sup-
port the damages award of approximately $2.98 million
based on the evidence presented based on infringement of



    12  Omega argues that CalAmp waived its argument
as to the sufficiency of the evidence for the compensatory
damages award when it did not object to entry of the li-
censes that the damages expert relied on. We disagree.
Failure to object to admission of the evidence does not act
as waiver as to a challenge to the sufficiency of the evidence
for the jury to award damages. See Lucent Techs., Inc. v.
Gateway, Inc., 580 F.3d 1301, 1325, 1335 (Fed. Cir. 2009).
20                      OMEGA PATENTS, LLC v. CALAMP CORP.




claim 11 of the ’727 patent, the sole claim as to which we
have affirmed the verdict of CalAmp’s infringement.
    Omega’s damages theory was premised on CalAmp’s
total actual sales of its accused products. See J.A. 8801,
16101. We have affirmed infringement of claim 11 of the
’727 patent (a device claim) only as to a subset of CalAmp’s
products that were programmed to function in an infring-
ing manner. In this respect, Omega’s expert relied on tes-
timony by CalAmp’s engineer (Jeffrey Eiberger) in
concluding there was infringement of claim 11. See, e.g.,
Trial Tr. at 73, Omega Patents, LLC v. CalAmp Corp., No.
6:13-cv-01950 (M.D. Fla. April 25, 2016), ECF No. 181. The
engineer testified that “a script is what makes the CalAmp
device do anything at all,” and “[t]he CalAmp device out of
the box as shipped from CalAmp doesn’t do anything.”
Court Exhibit No. 7 at 10–11, ECF No. 147. The accused
products are capable of retrieving vehicle speed from the
data bus and of infringing only with additional “program-
ming” (i.e., a script), Omega, Response Br. at 22. There is
no evidence to support a finding of infringement of more
than some unidentified subset of the accused CalAmp de-
vices where the necessary scripts were installed. Nazomi
Commc’ns, Inc. v. Nokia Corp., 739 F.3d 1339, 1346 (Fed.
Cir. 2014). Such evidence cannot support an award of dam-
ages with respect to all of CalAmp’s devices. We vacate the
damages award and remand for a new trial.
    At the new trial, Omega will have the opportunity to
establish the damages attributable to the number of ac-
cused CalAmp products that infringe based on the instal-
lation of customer scripts, and any activity found to
infringe or induce infringement of the other claims.
     IV. Willful Infringement and Enhanced Damages
    For willful infringement, the jury was asked whether it
had found CalAmp willfully “infringed a valid patent,”
without specifying which patent or patents or which claim
or claims were willfully infringed. Based on the record, we
OMEGA PATENTS, LLC v. CALAMP CORP.                         21



cannot determine which patent(s) or claim(s) the jury
found to be willfully infringed, and such a finding may be
based on an infringement finding that has been set aside. 13
Under these circumstances, neither party contests that the
jury’s verdict as to willfulness must be vacated and a new
trial conducted. 14 See Power Integrations, Inc. v. Fairchild
Semiconductor Int’l, Inc., 711 F.3d 1348, 1381 (Fed. Cir.
2013). Because the jury’s willfulness finding must be va-
cated, so too must the resulting enhanced damages and at-
torney’s fees award by the district court, both of which were
explicitly based on the willful infringement finding. 15 See




    13   The verdict may also have been based on original
claims 1 and 10 of the ’727 patent that were abandoned
during the ex parte reexamination proceeding. A verdict of
willful infringement as to these claims would not have been
sustainable.
    14   “Q. On the willfulness [issue], you agree that if we
hold that there has to be a new trial on any of these claims
or the JMOL should have been granted on any of these
claims, the willfulness conclusion has to be set aside, right?
A. I believe . . . that is accurate.” Omega, Oral Arg. at
28:34–28:56; see CalAmp Reply Br. at 32.
    15   We note that to the extent the district court’s en-
hanced damages decision relied on the conclusion that it
was highly unusual for an attorney to give an oral opinion
without also providing a written opinion and that there
would not be increased cost to receiving such a written
opinion, there is no evidence in the record to support that
conclusion. We are also skeptical that such a conclusion is
consistent with industry practice. Whatever skepticism the
district court had of Chen’s and Bailey’s testimony is irrel-
evant to the issues of inducement and willful infringement
as it was the jury’s prerogative as fact-finder whom to
credit.
22                       OMEGA PATENTS, LLC v. CALAMP CORP.




Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Grp.,
LLC, 879 F.3d 1332, 1352–53 (Fed. Cir. 2018).
    Because willful infringement will be retried, we find it
appropriate to address evidentiary issues as to intent that
will likely arise again on remand. Moreover, the claimed
error also directly relates to CalAmp’s intent as to infringe-
ment (but not invalidity) and forms the basis for our earlier
ruling concerning the need for a new trial on inducement.
     CalAmp argues that the district court erred by exclud-
ing Chen’s testimony as to CalAmp’s state of mind regard-
ing infringement and validity of the asserted patent claims.
CalAmp also argues that testimony by its outside counsel
at the time of the alleged infringement, David Bailey, was
inappropriately limited to testifying only as to his conclu-
sions, without being able to provide a reasonable explana-
tion of his analysis. CalAmp argues that this error
substantially prejudiced its defense, particularly where
Omega relied on the lack of such testimony in its closing
arguments in support of willfulness. See, e.g., J.A. 16720
(“We heard all about [Chen’s] big stack and his little stack
[of LMU-related patents]. Didn’t hear any analysis of those
patents.”).
    First, we conclude that the district court’s exclusion of
Chen’s testimony relating to CalAmp’s state of mind prior
to the alleged acts of infringement was an abuse of discre-
tion. Chen’s testimony on this issue was clearly relevant,
as the evidence shows he was the “main person” tasked
with investigating the patent landscape “before CalAmp
decided to release” the accused products and he was central
to CalAmp’s decision to launch the accused products.
J.A. 16240, 16238; see J.A. 16238–39, 16243–45, 16297–
300. He testified that during his investigation he would dis-
cuss his findings with his superior, Garo Sarkissian, who
was part of CalAmp’s executive team. J.A. 16295–97.
“CalAmp rel[ied] on the searching that [Chen] did to . . . see
the lay of the land.” J.A. 16311. Despite being able to testify
OMEGA PATENTS, LLC v. CALAMP CORP.                         23



as to his investigation into whether the asserted patent
claims would be infringed and were valid, he was pre-
vented from stating his conclusions. See, e.g., J.A. 16213.
In particular, the district court excluded this proffered tes-
timony as not appropriately disclosed expert testimony un-
der Federal Rule of Civil Procedure 26. But Chen was not
provided to offer expert testimony on non-infringement or
invalidity. 16 Rather, he was provided to offer testimony as
to the bases for CalAmp’s state of mind, one of which was
his investigation of the patent landscape. Therefore, he
should have been allowed to present a limited summary of
his conclusion from this investigation and the basis for it.
     Based on a hearsay objection, Chen was also prevented
from answering the question, “[b]ased on the oral opinion
[from counsel], did you have an understanding whether
counsel believed the [LMU] infringed the ’885 patent?”
J.A. 16299–300. The answer to that question would not im-
plicate hearsay, as it was not being offered for the truth of
the matter asserted (i.e., whether the patent was actually
infringed). Fed. R. Evid. 801(c)(2). Instead, it was offered
for the purpose of establishing the effect on the listener
(i.e., that CalAmp reasonably believed it did not infringe
the patent based, in part, on counsel’s opinion). See Wright
& Miller § 6719; 5 Jack B. Weinstein & Margaret A. Ber-
ger, Weinstein’s Federal Evidence, § 801.11 (2019).
     This erroneous limitation in Chen’s testimony substan-
tially prejudiced CalAmp by excluding testimony that was



    16  Where district courts have excluded lay testimony
on the issues of invalidity and infringement, we have typi-
cally sustained such exclusion when the case involves com-
plex technology. Compare Air Turbine Tech., Inc. v. Atlas
Copco AB, 410 F.3d 701, 713–14 (Fed. Cir. 2005), with
Wyers v. Master Lock Co., 616 F.3d 1231, 1242 (Fed. Cir.
2010).
24                      OMEGA PATENTS, LLC v. CALAMP CORP.




critical to the question of whether CalAmp had the re-
quired mental state.
    Second, the district court erred by preventing
CalAmp’s outside counsel, Bailey, from testifying as to the
analysis he allegedly provided to CalAmp (Chen and his
superior, Sarkissian) prior to the launch of the products at
issue in the litigation. See J.A. 16297–98 (“[W]e would con-
ference call in on the speaker phone Mr. Sarkissian, and so
he would also hear the opinion of our counsel.”). We have
repeatedly recognized that advice of counsel is relevant to
induced infringement and willfulness. For example, we
held in Broadcom Corp. v. Qualcomm Inc., 543 F.3d 683,
699 (Fed. Cir. 2008), that “opinion-of-counsel evidence” is
relevant to the intent analysis for induced infringement be-
cause such evidence “may reflect whether the accused in-
fringer ‘knew or should have known’ that its actions would
cause another to directly infringe.” We further held in Bet-
tcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 649
(Fed. Cir. 2011), that “[t]he fact and general content of” a
noninfringement opinion from defendant’s patent lawyer
“was relevant and admissible . . . with respect to [defend-
ant’s] state of mind and its bearing on [induced] infringe-
ment.” 17
    As to willfulness, an accused infringer’s reliance on an
opinion of counsel regarding noninfringement or invalidity
of the asserted patent remains relevant to the infringer’s
state of mind post-Halo. We recently held in Exmark Man-
ufacturing Co. v. Briggs & Stratton Power Products Group,



     17  See also DSU Med. Corp. v. JMS Co., 471 F.3d
1293, 1307 (Fed. Cir. 2006) (en banc) (holding that the rec-
ord supported jury verdict of no induced infringement
where it showed defendant contacted an Australian attor-
ney and “obtained letters from U.S. patent counsel advising
that [its product] did not infringe”).
OMEGA PATENTS, LLC v. CALAMP CORP.                         25



LLC, 879 F.3d 1332, 1353 (Fed. Cir. 2018), that “[t]o the
extent that [the district court] excluded evidence relevant
to [defendant’s] state of mind at the time of the accused in-
fringement, [that decision] d[id] not comport with the
standard articulated in Halo.” See also Polara Eng’g Inc. v.
Campbell Co., 894 F.3d 1339, 1353–54 (Fed. Cir. 2018) (rec-
ognizing the relevance of “reliance on competent opinion of
counsel” to willfulness).
    The district court only allowed Bailey to testify as to
his bare conclusions regarding infringement and validity,
“but not the substance of [his] opinion.” J.A. 16338. Bailey
should also have been allowed to present a reasonable ex-
planation as to how he arrived at his conclusions. We agree
that if not appropriately cabined Bailey’s testimony (and
Chen’s testimony as well) could confuse the jury into con-
cluding that the testimony was relevant to the issues of in-
fringement and invalidity, rather than CalAmp’s mental
state as to these issues. See Fed. R. Evid. 403. We note that
Bailey’s written opinions to CalAmp after the current suit
was filed were appropriately excluded since they were not
contemporaneous with the infringing activity. We also note
that Bailey was not relying on the written opinions to re-
fresh his recollection of his prior oral statements.
     On remand, the district court should allow Chen to tes-
tify as to the conclusions he reached from his own inde-
pendent investigation and a summary of the basis for that
conclusion and to present an appropriately limited sum-
mary as to the opinion of counsel he received. See Fed. R.
Evid. 403. Of course, Chen’s investigation is only pertinent
in so far as it was communicated to the defendant’s deci-
sionmakers prior to the alleged infringement. Similarly,
Bailey should be allowed to provide a limited summary of
the basis for his conclusion. The bases for Bailey’s oral con-
clusions or the methodology used to arrive at them is, of
course, only relevant to the issue of defendant’s state of
mind for inducement and willful infringement to the extent
26                      OMEGA PATENTS, LLC v. CALAMP CORP.




that information was actually communicated to the defend-
ant’s decisionmakers prior to infringement.
                       CONCLUSION
     We affirm the jury’s verdict that the asserted patent
claims were not invalid, except for original claims 1 and 10
of the ’727 patent, which were abandoned during the ex
parte reexamination. We set aside the judgment of in-
fringement as to original claims 1 and 10 of the ’727 patent.
We affirm the judgment that CalAmp directly infringed
original claim 11 (amended claim 1) of the ’727 patent. We
reverse the judgment as to CalAmp’s direct infringement
of all asserted claims of the ’876 patent and ’885 patent. We
affirm the finding that CalAmp’s customers directly in-
fringed claims 1, 3, 4, 5, 14, and 16 of the ’876 patent, but
we vacate and remand for determination as to whether
CalAmp had the requisite mental state for induced in-
fringement. Also, we vacate the judgment of indirect in-
fringement of claim 12 of the ’876 patent and the asserted
claims of the ’885 patent and remand for a new trial to de-
termine whether (1) there were predicate acts of direct in-
fringement for these claims and (2) whether CalAmp had
the requisite mental state for induced infringement. We
also vacate the judgment of infringement as to all of the
asserted ’278 patent claims and remand for a new trial to
determine whether CalAmp directly infringed these
claims.
    We vacate and remand for a new trial the compensa-
tory damages award, the jury’s willfulness finding, and the
district court’s enhanced damages and attorney’s fees
award.
    On remand, the parties are urged to achieve clarity by
clearly presenting evidence, objections, arguments, and
jury instructions as to direct and indirect infringement,
compensatory damages, and willful infringement, assum-
ing the parties choose to continue pursuing such issues, so
OMEGA PATENTS, LLC v. CALAMP CORP.                             27



that this court may effectively fulfill its appellate function
in in any further review arising from the retrial.
    AFFIRMED-IN-PART, REVERSED-IN-PART,
      VACATED-IN-PART, AND REMANDED
                            COSTS
    No costs.
                         ADDENDUM
    Claims 1 and 12 of the ’876 patent recite:
    Claim 1. A control system for a vehicle comprising
    a data communications bus and at least one vehicle
    device connected to the data communications bus,
    the control system comprising:
    a transmitter and a receiver for receiving signals
    from said transmitter; and
    a multi-vehicle compatible controller at the vehicle
    and cooperating with said transmitter and re-
    ceiver, said multi-vehicle compatible controller
    generating at least one set of command signals on
    the data communications bus for the at least one
    vehicle device, the at least one set of command sig-
    nals comprising at least one working command sig-
    nal and at least one non-working command signal
    for a given vehicle to thereby provide command
    compatibility with a plurality of different vehicles.
    Claim 12. A control system according to claim
    1 wherein said multi-vehicle compatible controller
    is further for storing a set of device codes for a given
    vehicle device for a plurality of different vehicles,
    for reading a device code from the data communi-
    cations bus, and for determining a match between
    a read device code and the stored device codes to
    thereby provide reading compatibility with a plu-
    rality of different vehicles.
28                        OMEGA PATENTS, LLC v. CALAMP CORP.




’876 patent, col. 11, ll. 32–48 (emphases added); col. 12,
ll. 26–33 (emphases added).
     Claim 1 of the ’885 patent recites:
     A control system for a vehicle comprising a data
     communications bus and at least one vehicle device
     connected thereto, the control system comprising:
     a transmitter and a receiver for receiving signals
     from said transmitter; and
     a multi-vehicle compatible controller cooperating
     with said transmitter and said receiver and for
     storing a set of device codes for a given vehicle de-
     vice for a plurality of different vehicles, for reading
     a device code from the data communications bus,
     and for determining a match between a read device
     code and the stored device codes to thereby provide
     compatibility with a plurality of different vehicles.
’885 patent, col. 11, ll. 13–25 (emphases added).
     Claim 1 of the ’278 patent recites:
     A multi-vehicle compatible tracking unit for a ve-
     hicle comprising a vehicle data bus extending
     throughout the vehicle, the multi-vehicle compati-
     ble tracking unit comprising:
     a vehicle position determining device;
     a wireless communications device;
     a multi-vehicle compatible controller for cooperat-
     ing with said vehicle position determining device
     and said wireless communications device to send
     vehicle position information;
     said multi-vehicle compatible controller to be cou-
     pled to the vehicle data bus for communication
     thereover with at least one vehicle device using at
     least one corresponding vehicle device code from
OMEGA PATENTS, LLC v. CALAMP CORP.                            29



    among a plurality thereof for different vehicles;
    and
    a downloading interface for permitting download-
    ing of enabling data related to the at least one cor-
    responding vehicle device code for use by said
    multi-vehicle compatible controller.
’278 patent, col. 25, l. 64–col. 26 l. 15 (emphases added).
    At the time the jury rendered its verdict, claims 1 and
11 of the ’727 patent recited:
    Claim 1. A speed exceeded notification device for a
    vehicle of a type comprising a vehicle data commu-
    nications bus extending throughout the vehicle,
    and at least one vehicle device generating data re-
    lated to vehicle speed on the vehicle data commu-
    nications bus, the speed exceeded notification
    device comprising:
    a wireless communications device; and
    a controller to be coupled to the vehicle data com-
    munications bus for
    reading the data related to vehicle speed from the
    vehicle data communications bus, and
    determining when a vehicle speed exceeds a speed
    threshold for a first time period and based thereon
    cooperating with said wireless communications de-
    vice to send a remote vehicle speed exceeded notifi-
    cation..
    Claim 11. The speed exceeded notification device
    according to claim 1 wherein the remote vehicle
    speed exceeded notification further comprises a ve-
    hicle position.
J.A. 350 (col. 7, ll. 4–17; 48–50) (emphases added).
30                       OMEGA PATENTS, LLC v. CALAMP CORP.




    Original claim 1 of the ’727 patent was amended during
an ex parte reexamination to incorporate the limitation of
dependent claim 11 (italicized below), which was canceled,
and now recites:
     Amended Claim 1. A speed exceeded notification
     device for a vehicle of a type comprising a vehicle
     data communications bus extending throughout
     the vehicle, and at least one vehicle device generat-
     ing data related to vehicle speed on the vehicle data
     communications bus, the speed exceeded notifica-
     tion device comprising:
     a wireless communications device; and
     a controller to be coupled to the vehicle data com-
     munications bus for
     reading the data related to vehicle speed from the
     vehicle data communications bus, and
     determining when a vehicle speed exceeds a speed
     threshold for a first time period and based thereon
     cooperating with said wireless communications de-
     vice to send a remote vehicle speed exceeded notifi-
     cation, and wherein the remote vehicle speed
     exceeded notification comprises a vehicle position.
J.A. 353 (Col. 1, ll. 21–38) (emphases added).